                     THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             ATHENS DIVISION

JESSECA FAVORS,                     :
                                    :
      Plaintiff,                    :
                                    :
v.                                  :           CIVIL ACTION
                                    :           NO. 3:19-CV-53 (CAR)
EQUIFAX INFORMATION SERVICES:
LLC, A GEORGIA LIMITED              :
LIABILITY COMPANY, and              :
COVINGTON CREDIT OF GEORGIA,:
INC., A GEORGIA CORPORATION, :
                                    :
      Defendants.                   :
____________________________________:

    ORDER ON DEFENDANT CCGI’S MOTION TO COMPEL ARBITRATION

      Plaintiff Jesseca Favors filed this action against Defendant Equifax Information

Services, LLC (“Equifax”) and Covington Credit of Georgia, Inc. (“CCGI”), alleging

violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”). Currently

before the Court is Defendant CCGI’s Motion to Compel Arbitration and Stay

Proceedings [Doc. 12]. In her Response, Plaintiff agrees that her claims against CCGI

are subject to arbitration and consents to CCGI’s dismissal without prejudice. Having

considered the applicable law, the record, and the instant Motion and Response thereto,

Defendants’ Motion to Compel Arbitration is GRANTED, and Defendant CCGI is

hereby DISMISSED without prejudice.

      Plaintiff and CCGI entered into a loan agreement that includes an alternative
dispute resolution agreement providing that “[a]ny dispute between [the parties]

[except claims for less than $1,500] will be subject to arbitration. [The parties] waive

[their] rights to have disputes resolved in court by a judge or jury.”1 The agreement also

provided that arbitration is binding. 2

        It is undisputed that the Federal Arbitration Act, 9 U.S.C. § 1 et seq. (“FAA”),

applies to this arbitration agreement and that Plaintiff’s claims are within the scope of

the agreement. Because the FAA governs the dispute between the parties, the Court is

obligated to compel arbitration.3 Moreover, Plaintiff states Defendant CCGI should be

dismissed without prejudice so she may refile her claim against CCGI in arbitration. 4

        Accordingly, the Court GRANTS Defendant CCGI’s Motion to Compel

Arbitration [Doc. 12], DISMISSES without prejudice Defendant CCGI, and ORDERS

Plaintiff to submit her claim against CCGI to binding arbitration in accordance with the

terms of their agreement. Plaintiff’s claims against Defendant Equifax will proceed.

        SO ORDERED, this 12th day of September, 2019.



                                                   S/ C. Ashley Royal
                                                   C. ASHLEY ROYAL, SENIOR JUDGE
                                                   UNITED STATES DISTRICT COURT




1 [Doc. 12-1, Exhibit B, Exhibit 1, ¶ 4.
2 Id. at ¶ 7.
3 See 9 U.S.C. § 4; Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983).

4 [Doc. 13].


                                                       2
